DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/783,299 filed 02/06/2020.

Information Disclosure Statement
The information disclosure statements filed 02/06/2020, 02/16/2021 and 10/07/2021 have been submitted for consideration by the Office. They have been placed in the application file and the information referred to therein have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Joseph Buczynski on 06/14/2022.
Independent claim 1 is amended to include the limitation of dependent claim 6. See below.

Proposed Examiner’s Amendments for Application 16/783,299
	1.  (Currently Amended)  A coil component comprising:
	a drum-shaped core that includes a winding core portion that extends in an axial direction, and a first flange portion and a second flange portion that are disposed on end portions of the winding core portion that are opposite each other in the axial direction;
	a wire that is wound around the winding core portion; and
	metal terminals that are electrically connected to end portions of the wire, that are mounted on the first flange portion and the second flange portion, and that include respective metal plates,
	wherein 
	each of the first flange portion and the second flange portion has a bottom surface that extends in the axial direction and that is to face a mounting substrate during mounting, and an outer end surface that faces in a direction opposite a direction toward the winding core portion and that extends in a direction that intersects the axial direction,
	each of the metal terminals includes a basal portion that extends along the bottom surface of the first flange portion or the second flange portion, and a rising portion that extends along the outer end surface of the first flange portion or the second flange portion,
	the metal terminals include a first metal terminal and a second metal terminal,
	a first adhesive layer is in contact with at least a part of the rising portion of the first metal terminal and at least a part of the outer end surface of the first flange portion,
	a second adhesive layer is in contact with at least a part of the rising portion of the second metal terminal and at least a part of the outer end surface of the second flange portion, [[and]]
	a thickness of a thickest portion of the first adhesive layer that is measured in the axial direction is 13 [Symbol font/0x6D]m or more,
	at least a part of a surface of the rising portion of the first metal terminal that faces the outer end surface is an inclined surface that inclines with respect to the outer end surface, and 
	the thickest portion of the first adhesive layer is located near a position at which a distance between the inclined surface and the outer end surface is largest.

	2.  (Original)  The coil component according to Claim 1, wherein 
	a thickness of a thickest portion of the second adhesive layer that is measured in the axial direction is 13 [Symbol font/0x6D]m or more.

	3.  (Original)  The coil component according to Claim 1, wherein 
	the thickness of the thickest portion of the first adhesive layer that is measured in the axial direction is 19 [Symbol font/0x6D]m or more.

	4.  (Original)  The coil component according to Claim 3, wherein 
	a thickness of a thickest portion of the second adhesive layer that is measured in the axial direction is 19 [Symbol font/0x6D]m or more.

	5.  (Original)  The coil component according to Claim 1, wherein 
	the first adhesive layer and the second adhesive layer contain an epoxy based adhesive agent.

	6.  (Canceled)  

	7.  (Currently Amended)  The coil component according to Claim [[6]]1, wherein 
	the basal portion and the rising portion of the first metal terminal are connected to each other and interpose a bent portion that covers a ridge line portion along which the bottom surface and the outer end surface intersect each other, and 
	an entire surface of the rising portion that faces the outer end surface corresponds to the inclined surface.

	8.  (Original)  The coil component according to Claim 7, wherein 
	an interior angle that is formed between the basal portion and the rising portion of the first metal terminal at the bent portion is from 70 degrees to 90 degrees, and 
	the thickest portion of the first adhesive layer is located nearest to the bent portion of the rising portion.

	9.  (Original)  The coil component according to Claim 7, wherein 
	the interior angle that is formed between the basal portion and the rising portion of the first metal terminal at the bent portion is from 90 degrees to 110 degrees, and 
	the thickest portion of the first adhesive layer is located farthest from the bent portion of the rising portion.

	10.  (Currently Amended)  The coil component according to Claim [[6]]1, wherein 
	a part of the surface of the rising portion of the first metal terminal that faces the outer end surface corresponds to the inclined surface.

	11.  (Original)  The coil component according to Claim 10, wherein 
	a part of the rising portion of the first metal terminal that protrudes in a direction that intersects the axial direction and that is parallel to a direction in which the basal portion extends has the inclined surface.

	12.  (Original)  The coil component according to Claim 1, wherein 
	a recessed portion is formed in a part of a surface of the rising portion of the first metal terminal that faces the outer end surface, and 
	the thickest portion of the first adhesive layer is located within the recessed portion.

	13.  (Original)  The coil component according to Claim 2, wherein 
	the thickness of the thickest portion of the first adhesive layer that is measured in the axial direction is 19 [Symbol font/0x6D]m or more. 

	14.  (Original)  The coil component according to Claim 2, wherein 
	the first adhesive layer and the second adhesive layer contain an epoxy based adhesive agent. 

	15.  (Original)  The coil component according to Claim 3, wherein 
	the first adhesive layer and the second adhesive layer contain an epoxy based adhesive agent. 

	16.  (Original)  The coil component according to Claim 4, wherein 
	the first adhesive layer and the second adhesive layer contain an epoxy based adhesive agent. 

	17.-18.  (Canceled)  

	19.  (Original)  The coil component according to Claim 2, wherein 
	a recessed portion is formed in a part of a surface of the rising portion of the first metal terminal that faces the outer end surface, and 
	the thickest portion of the first adhesive layer is located within the recessed portion. 

	20.  (Original)  The coil component according to Claim 3, wherein 
	a recessed portion is formed in a part of a surface of the rising portion of the first metal terminal that faces the outer end surface, and 
	the thickest portion of the first adhesive layer is located within the recessed portion. 


Allowable Subject Matter
Claims 1-5, 7-16, 19, 20 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A coil component comprising: a drum-shaped core that includes a winding core portion that extends in an axial direction, and a first flange portion and a second flange portion that are disposed on end portions of the winding core portion that are opposite each other in the axial direction; a wire that is wound around the winding core portion; and metal terminals that are electrically connected to end portions of the wire, that are mounted on the first flange portion and the second flange portion, and that include respective metal plates, wherein each of the first flange portion and the second flange portion has a bottom surface that extends in the axial direction and that is to face a mounting substrate during mounting, and an outer end surface that faces in a direction opposite a direction toward the winding core portion and that extends in a direction that intersects the axial direction, each of the metal terminals includes a basal portion that extends along the bottom surface of the first flange portion or the second flange portion, and a rising portion that extends along the outer end surface of the first flange portion or the second flange portion, the metal terminals include a first metal terminal and a second metal terminal, a first adhesive layer is in contact with at least a part of the rising portion of the first metal terminal and at least a part of the outer end surface of the first flange portion, a second adhesive layer is in contact with at least a part of the rising portion of the second metal terminal and at least a part of the outer end surface of the second flange portion, a thickness of a thickest portion of the first adhesive layer that is measured in the axial direction is 13 µm or more, at least a part of a surface of the rising portion of the first metal terminal that faces the outer end surface is an inclined surface that inclines with respect to the outer end surface, and the thickest portion of the first adhesive layer is located near a position at which a distance between the inclined surface and the outer end surface is largest.
          Therefore, claim 1 and its dependent claims 2-5, 7-16, 19, 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847